Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-6-2008

Runkey v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1666




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Runkey v. Comm Social Security" (2008). 2008 Decisions. Paper 707.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/707


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                  _________

                      No. 07-1666
                      _________

                   DAVID RUNKEY

                                      Appellant

                             v.

      COMMISSIONER OF SOCIAL SECURITY




     On Appeal from the United States District Court
        for the Western District of Pennsylvania
              (D.C. Civ. No. 05-cv-01594)
          District Judge: Hon. Alan N. Bloch




       Submitted under Third Circuit LAR 34.1 (a)
                   on March 7, 2008


Before: FISHER, GREENBERG and ROTH, Circuit Judges

            (Opinion filed: August 6, 2008)


                     OPINION
ROTH, Circuit Judge:

        David Runkey appeals an order of the U.S. District Court for the Western District

of Pennsylvania affirming a determination of the Commissioner of the Social Security

Administration that he is not under a disability. The issue on appeal is whether the

determination that Runkey has sufficient residual functional capacity to work is supported

by substantial evidence. For the reasons set forth below, we will affirm the order of the

District Court.

I. Background and Procedural History

        Because the facts are well known to the parties, we will discuss them only briefly

here.

        David Runkey applied for Supplementary Security Income payments on January

28, 2003. After his claim was denied, he requested a hearing, which was held before an

Administrative Law Judge on December 8, 2004.

        A number of medical records were submitted as exhibits at the hearing. The ALJ

determined that Runkey had rheumatoid arthritis, which is a “severe” impairment, but not

one that meets the list of impairments set forth in the regulations, and that Runkey could

not return to his past work. However, the ALJ found that Runkey had the following

residual functional capacity: “sedentary level work involving no repetitive bending, no

foot/pedal controls, and option to change position (sit/stand) every 15 to 20 minutes.”

The ALJ concluded that Runkey had the residual functional capacity to perform work that



                                             2
exists in significant numbers in the national economy and therefore that Runkey was not

under a disability.

       In reaching his conclusion, the ALJ discussed the medical reports. The ALJ found

that Runkey’s testimony regarding the severity of his pain and total disability was not

wholly credible because his testimony regarding pain was vague and his testimony

regarding functional limitations was not supported by the contemporaneous medical

evidence. The ALJ acknowledged the residual functional capacity assessment by Dr.

Bass, one of Runkey’s physicians, but declined to “assign any weight” to his opinion,

stating, “he has provided no objective evidence to support his assessment and it is

outweighed by the balance of the medical evidence.”

       On December 2, 2005, the Appeals Council denied Runkey’s request to review the

ALJ’s decision. Runkey sought review in the U.S. District Court for the Western District

of Pennsylvania. On cross-motions for summary judgment, the District Court affirmed

the Commissioner’s decision. Runkey timely appealed.

II. Analysis

       We have jurisdiction under 42 U.S.C. § 405(g) to review the Commissioner’s

decision to deny a claimant’s application for disability benefits. In so doing, we must

determine whether the Commissioner’s decision is supported by substantial evidence; we

are bound by the ALJ’s findings of fact if they are supported by substantial evidence.

Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999).



                                             3
       “Substantial evidence has been defined as more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotations

omitted). We review the whole record to determine whether the ALJ’s decision is

supported by substantial evidence. Id.

       To establish a disability under the Social Security Act, a claimant must show an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). A claimant is considered to be under a disability

“only if his physical or mental impairment or impairments are of such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists in the

national economy . . . .” Id. at § 423(d)(2)(A).

       In this case, the ALJ sufficiently explained his reasons for relying on and rejecting

certain evidence, and substantial evidence supports his determination that Runkey is not

under a disability. Medical evidence indicated that Runkey had the residual functional

capacity to perform light, sedentary work. Even the most recent report from Dr. Bass,

whom Runkey identified as his treating physician, described an adequate range of motion

in a number of joints and indicated that new treatments were being considered.



                                              4
Furthermore, Runkey himself testified that he was able to go grocery shopping, cook, and

volunteer at a food bank.

       In addition, the vocational expert testified as to a number of jobs that someone

with limitations equivalent to Runkey’s could perform. A vocational expert’s testimony

given in response to a hypothetical “that fairly set[s] forth every credible limitation

established by the physical evidence” may be relied upon as substantial evidence that a

claimant is not disabled. Plummer, 186 F.3d at 431. While it is true, as Runkey points

out, that the ALJ failed to include the limitations on climbing, kneeling, or crawling, the

jobs identified by the vocational expert did not involve such activities. As such, we

cannot say that the ALJ improperly relied on the vocational expert’s testimony. The ALJ

acknowledged those limitations in his opinion and ultimately concluded that Runkey is

capable only of “sedentary level work involving no repetitive bending . . ..”

       Runkey also faults the ALJ for discrediting his testimony about his pain and Dr.

Bass’s conclusions as to Runkey’s residual functional capacity. However, substantial

evidence supports the ALJ’s conclusion that Runkey’s testimony as to his pain and

symptoms was not entirely credible.

III. Conclusion

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                              5